Convention to Combat Desertification (debate)
The next item is the debate on
the oral question to the Council on the Objectives for the Conference of the Parties to the Convention to Combat Desertification to be held in Madrid, from 3 to 14 September 2007, by Miroslav Ouzký, on behalf of the Committee on the Environment, Public Health and Food Safety - B6-0140/2007), and
the oral question to the Commission on the Objectives for the Conference of the Parties to the Convention to Combat Desertification to be held in Madrid, from 3 to 14 September 2007, by Miroslav Ouzký, on behalf of the Committee on the Environment, Public Health and Food Safety - B6-0312/2007).
author. - (CS) Mr President, first of all I would like to apologise to the interpreters, as I have not prepared anything in writing and I therefore was not able to provide them with a written text of my contribution in advance. I will, however, do my best to speak slowly and concisely, as the issue I am about to address is, in itself, clear.
As the Chairman of the Committee on the Environment, Public Health and Food Safety, I would like to commend the Portuguese Presidency for having set as one of the main goals of its programme the issue of desertification and water shortage. That is also why I particularly welcome the upcoming conference, mentioned earlier.
You are well aware of the fact that this Parliament and the EU as a whole has adopted climate change as one of the principal challenges for the period ahead and it is well known that water shortage and advancing desertification are incontrovertible consequences of climate change.
I am amongst those who are convinced that we should be preparing for the impact of climate change, rather than desperately attempting to arrest it, because our efforts in that direction are likely to fail. Today we know as a matter of certainty that Europe, particularly its southern regions, will have to cope with water shortages and soil degradation.
Climatological debates teach us that atmospheric water loss causes further desertification, which in turn is responsible for further climate warming. Breaking out of this vicious circle will prove to be very difficult. My question to the Commission and the Council on behalf of my committee is as follows: what are the practical steps that the Commission and the Council aim to take? Is it clear today what can be done at Member State level and what can be done at European level?
President-in-Office of the Council. - (PT) Mr President, ladies and gentlemen, Mr Ouzký, first I should like to thank you for referring to the Portuguese Presidency's programme on the environment, specifically on issues relating to drought and desertification. That is actually one of the priorities of the Portuguese Presidency and I should now like to point out the results obtained in that area at the informal Council of Environment Ministers held recently in Portugal.
I shall not read all of the points in the Presidency's conclusions on the matter. I do however regard them as very interesting and important and would therefore call your attention to those conclusions, in particular as regards combating drought and the relationship between drought and the environment, and the measures which we could and should take in order to tackle this growing problem.
I should like also to mention in greater detail the Conference of the Parties to the United Nations Convention to Combat Desertification, which is also an important feature of this session; that Conference, as you know, is being held now, from 3 to 14 September in Madrid.
On 23 July the Council approved the conclusions setting out the European Union's priorities - those that the EU must uphold at that Conference of the Parties, which is the eighth conference since the Convention was approved. You will know that the Council supports the adoption, by this eighth Conference of the Parties, of the Ten-Year Strategic Plan and Framework to Enhance the Implementation of the United Nations Convention drawn up by the Intersessional Intergovernmental Working Group, and we are eager to see it implemented.
We are aware that civil society has an important role to play in this context, especially at local level, and we are in favour of that; we must therefore encourage greater participation by all civil society actors in the implementation or in the process of the United Nations Convention to Combat Desertification.
You will also know that the Conference of the Parties is to place the emphasis on the relationship between poverty and desertification to pinpoint how the Convention might contribute to combating poverty in close cooperation with other relevant world and regional actors. The Council considers that it is important to reach a consensus on an improved system for monitoring the Convention based on standards for the conservation, management and sustainable use of dry areas. Such a system will make it possible to measure past and present progress.
The Committee on Science and Technology has an essential role to play in improving the Convention's knowledge base and making it possible to adopt measures and decisions on a more sound foundation. The Council of the European Union considers that the challenges of desertification, climate change and biodiversity are complementary to one another and must be approached in a coordinated manner, with appropriate policies in order to develop synergies and make them more effective. The Council also thinks that other vitally important factors are the availability of adequate financial resources, efficient management and the financing of initiatives to combat desertification, as well as an active and efficient Convention Secretariat.
Drought, like desertification, is also a serious cause for concern. The Council is firmly convinced that these threats - drought and desertification - can be tackled effectively only through close international cooperation. The European Union is therefore pursuing its objectives in this field in collaboration with third countries. I would remind you in this context that, at its annual meeting held on 25 May this year, the ACP-EC Council of Ministers adopted a joint statement on combating drought and desertification.
That joint statement by the ACP countries and the European Union acknowledges the importance of the United Nations Convention to Combat Desertification for reducing poverty and for pursuing the Millennium Development Goals set by the United Nations.
The statement also supports adoption by the Conference of the Parties of the Ten-Year Strategic Plan and urges all the parties to work together to make the United Nations Convention more effective. We therefore think it is very important to set a limited number of priorities as regards implementation selected on the basis of scientific data and to use indicators in order to measure the progress made.
Greater participation by civil society, on the other hand, and improved communication and broader dialogue between all actors will, in our view, also contribute - and significantly so - to the effectiveness of the United Nations Convention to Combat Desertification.
Commission. - (ES) Mr President, ladies and gentlemen, the European Community has attached great importance to the role of the United Nations Convention to Combat Desertification in alleviating poverty ever since it was signed in 1994. The Convention was developed as a principle tool to help achieve the objective of sustainable use of soil, in order to combat hunger and poverty.
The Commission still considers this Convention to be a key part of the fight against poverty and desertification; the Convention is still a unique forum, with the necessary competence and experience to learn lessons and design new approaches to tackling soil deterioration, and has achieved a great deal but, as we are all aware, there is still much to be done.
The current work of the Convention is focused on key issues in the implementation of actions, such as integration and coherence, within strategic frameworks for cooperation. The countries affected, as well as the donor countries, need to ensure that the development of the Convention is closely linked to other key development initiatives and, in particular, they need to ensure that the country concerned owns the process and runs it itself.
With regard to the European Union objectives for the conference to be held in Madrid, firstly, the Commission is particularly pleased that four members of the European Parliament are part of the Community delegation to the conference. The Convention is entering its second decade and needs to adapt itself in order to respond to new challenges and take advantage of new opportunities. This means reviewing measures that are taken through the Convention, in order to maximise the effectiveness and efficiency of our work in combating soil degradation and poverty.
With this in mind, the main EU objective for the Madrid conference is the adoption of the ten-year strategic plan to improve the application of the Convention, which was drawn up by a working group in accordance with the conclusions of the last conference of the parties, which was held in 2005. This plan, which is strongly supported by the European Union, represents the parties' joint, renewed vision of the strategic direction to take over the next ten years. If, as we hope, this joint vision is adopted, we will need to create an effective framework for applying it in order to maximise the effectiveness of the work of the Secretariat of the Convention and its other institutions.
Finally, this package of reforms will be accompanied by a realistic budget that is acceptable to all parties, establishing provision for expenditure that is in line with the planned activities, fulfilling very strict standards of transparency and clarity. In July, as the President-in-Office of the Council said, the conclusions of the General Affairs and External Relations Council adopted the overall approach that I have been talking about.
on behalf of the PPE-DE Group. - (ES) Mr President, I am proud that in Parliament we have been able to draw up a resolution to be submitted to the next convention, which is already being held in Madrid, organised by the UN. I am proud, too, that - as I have just been informed - the Spanish Parliament has given us its permission, which is absolutely exceptional, and I thank Mr Marín, President of the Spanish Congress for this; we have a voice and we are also going to present it to the plenary sitting of the Spanish Parliament.
I am, however, quite sceptical about the subject of desertification. The European Commission's own documents show that the aid that has been given in recent years and the policy that has been undertaken has not produced the required results. Why? Because the desertification policy would require integrated systems and for all the points of view to be brought together and, unfortunately, the authorities operate separately: agriculture does not operate with the environment, water policy operates separately and, in actual fact, the desertification problems, for example the large area of land that is being abandoned, with no activity, in the case of the Mediterranean, are extraordinary.
The same European agricultural policy is causing land to be abandoned in the south, and across Europe, and the CAP is going to have a significant impact on desertification. Not to mention climate change, an area, for example, in which nothing is being done about the problem of water shortage and the melting of the glaciers, which is already occurring and is going to have an absolute effect on the situation of the soil.
I would therefore like to bring to the attention of the countries that rather than making observations, they should make specific policies and implement programmes, because it really is a question of integrated projects in which states have to tackle integrated policies and active policies. I think that everything is known about desertification, but very little action is being taken.
This is the message that we are going to take, Europe helping with this common policy.
on behalf of the PSE Group. - (ES) Mr President, Commissioner, ladies and gentlemen, according to the United Nations Environment Programme, desertification threatens a quarter of the earth's land surface, as well as 250 million people and the livelihoods of more than a billion inhabitants in 100 countries because of decreased agricultural and livestock productivity.
Poverty, political instability, deforestation, excessive grazing and bad practices are factors that reduce the productivity of land. I therefore hope that in Madrid, after more than 13 years since the UN Convention to Combat Desertification came into being, the international community will debate a reform of the Convention itself, in order to include measures that make the fight against this phenomenon more effective, especially the draft ten-year strategic plan that is being debated.
Soil erosion, uncontrolled urban development, loss of fertile land, fires, deforestation and the over-exploitation of water resources are some of the causes that explain the impoverishment of a great deal of arid, semi-arid or dry soil, and these causes are carrying us inexorably towards growing desertification of the planet, which we need to try to stop by every possible means.
We also need to remember, as the Members who have already spoken have said, that desertification contributes to climate change, as it causes the degradation of the soil and the loss of vegetation, which is associated with an increase in emissions, therefore it would be very helpful to support reforestation policies in order to re-establish and change conditions in arid areas.
With regard to the European Union itself, I think that it is essential that a European drought observatory be established urgently, something that we have considered several times in this House, as a centre for knowledge, mitigation and monitoring of its terrible effects, especially in southern Europe. Unfortunately, in south-east Spain we are well aware of this problem, therefore I propose that the observatory should be located at the European Environment Agency's Topic Centre for Land Use in Barcelona, as proposed by the Minister for the Environment, Cristina Narbona, or at the Mediterranean Centre for Environmental Studies or the Centre for Desertification Research, both in Valencia, which have focused their multidisciplinary work on areas associated with desertification, and which have broad international experience.
I think that there is an urgent need for greater involvement from the Community institutions on the subject of desertification, so that the European Union can lead the way in this area in the same way as it is doing in the fight against climate change.
I would like to close by saying that combating this problem is a major challenge, not only from the environmental viewpoint but also from the viewpoint of people and human rights: many people are fleeing their lands because of hunger and poverty, largely caused by desertification.
on behalf of the Verts/ALE Group. - (FI) Mr President, ladies and gentlemen, my thanks go to Mr Ouzký and the others for an excellent motion for a resolution.
According to the United Nations, desertification now affects 100 to 200 million people directly. It is a potential threat for more than a billion, and possibly even as many as two billion, people. It is not just a matter of the Sahara spreading and such similar phenomena. Desertification, the disappearance of fertile layers of soil and vegetation, is taking place all around the world, from the coasts of Spain to the plains of China. Almost a third of the land area of the globe is at risk of desertification. As much as 40% of arable land is now in very poor condition. The situation is worst in Central Asia, where three-quarters of the soil is infertile.
Climate change is worsening desertification, although until now it has been mostly local activity which has affected it, such as logging and inappropriate farming, irrigation and cattle breeding methods. Whilst climate change is making desertification worse, desertification is aggravating climate change, because less carbon binding with the soil eventually results in the carbon being released into the atmosphere. Unless we act wisely, consistently and promptly, we may create a vicious circle.
Combating desertification entails the prevention of hunger and, through that, the prevention of conflict. Last June the UN warned that over the next 10 years desertification could drive 50 million people from their homes, mainly in sub-Saharan Africa and Central Asia. This would also mean more people trying to enter Europe illegally.
The Darfur crisis has been described as the first climate change conflict. The water shortage is just one aspect of the crisis. It is more generally recognised that the prolonged water shortage and the decline in the land's productivity have helped fuel conflict.
As stated in the resolution, there needs to be investment in sustainable land use. Measures to prevent desertification will be a lot cheaper than its consequences. A cautionary example on a small scale is the Easter Islands. There was a flourishing culture there at one time, but when the forests were cut down the soil became poor, the islands turned into dry grasslands, and a thriving culture collapsed in a short space of time. If we act wisely, consistently and determinedly, we can stop all humanity suffering the same fate.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, this eighth conference on desertification is an extremely important opportunity, in a proper forum such as the UN, but it also requires specific responses to a dramatic situation.
Climate change is accelerating processes already under way affecting very fragile areas such as Africa, but not sparing our own continent. Hunger and disease, migrations of biblical proportions and fires are our future, but also our present.
We therefore need to make strong, clear choices. The first is, naturally, to implement Kyoto and to sign, at long last, the post-Kyoto agreement, a multilateral agreement providing the frame of reference for a different future. Further choices are also needed so that we can adapt in order to protect lives. There is a real tragedy: its name is water. The right to access to water is already being denied and is likely to be denied more and more for millions of people.
For this reason, we should oppose processes to privatise this resource, which is vital for life. Access to water should be guaranteed and it should become a genuine common asset belonging to humanity, including through a solemn declaration by the UN that would subsequently make it possible to put in place public policies to guarantee such a right.
It is also necessary for the fight against desertification to guide financial policies on climate. For example, all good practices that allow CO2 capture through agriculture and forestry ought to be promoted and encouraged. This ought also to lead to a review of choices such as those in the common agricultural policy, which have encouraged a decoupling of productive activities carrying with it a risk of desertification and fires. Choices such as intensive production of biomass for energy ought also to be reconsidered.
In Europe too, it is also necessary to have a specific, strong policy relating to soil, as for water and air. For this reason we must not erect obstacles, as is being done in this Parliament by a section of the European People's Party, but instead the framework directive on soil protection put forward by the Commission should be welcomed. It provides that soil should form an integral part of climate policy. Desertification is also caused by a dearth of policy. We must combat it with good policy.
Mr President, there are areas within the European Union that fall victim to long periods of drought and its devastating impact every year or every few years; it is good therefore that this is being taken into account in policymaking. In fact, there are two causes of desertification: one natural and one man-made. Drought is a natural cause that can lead to poor soil condition, particularly in combination with man-made causes such as poor management of agricultural land, forests and water. The risk of desertification then increases hand over fist, particularly in Europe's Mediterranean regions. Now that many climatologists are predicting an increase in temperature, with an increased risk of extreme drought, it is good to take preventive measures to limit the impact of drought, including desertification.
In my view, policy must be targeted at both the natural and the man-made causes of desertification. As regards the natural causes, it is important to use the available water as effectively as possible. Water must be conserved where possible, and soil must be prevented from drying out. One way of achieving the latter is to ensure good forest management. Good water management is also important.
Existing legislation on water can also be employed here. My home country, the Netherlands, has a national coordination centre, which comes into operation as soon as drought threatens, and implements measures at regional level. Frameworks can be laid down at European or UN level, but implementation must take place primarily at national and regional level.
Voluntary partnerships between problem areas with a view to learning to deal with the problems strike me as another effective possibility. These can take the form of a knowledge platform with both political and scientific input. Such initiatives also exist in connection with the implementation of the Directive on the assessment and management of flood risks, and appear to be having a positive impact.
(RO) Mr President, ladies and gentlemen, global warming is a threat whose long-term effects are devastating. This summer we witnessed the effects of the heatwave in Greece and other European countries, floods in Great Britain and extreme droughts in Romania.
Global warming effects became more and more visible for Romania in Dobrogea, Southern field or Western sands. Following global warming, Romania will be, together with Spain, Greece and Italy, among the countries facing climate change the most by 2015. Almost a quarter of Romanian territory will become arid in the next 20 years and many plant species will disappear.
The effects of desertification are already visible. The situation in Romania is not unique in the European Union and that is why we have to act together based on the principle of solidarity which the European project is founded on.
Assessments 10 years áfter the entry into effect of the United Nations Convention to Combat Desertification , indicate increasing desertification trends while the reaction of states is absent. If no measures to eliminate the negative factors are taken, desertification will be present forever or the costs for environmental remediation will be incomensurate.
Dear colleagues, preventing desertification is easier than removing it. Efficient crop management, increased attention to irrigation systems and drawing up strategies for ensuring workplaces in non-agricultural fields for the inhabitants of dry areas could represent solutions for preventing desertification.
In order to ensure the efficiency of the efforts in combating desertification we need integrated development systems at national, regional and international level. Meanwhile, Convention implementation has to be closely linked to the efforts of limiting climate change.
Having regard to the abovementioned points, I would like to ask a question to the Commission: at the Conference in Madrid, will the Commission announce a change or a toning of the strategy and undertake new obligations on behalf of the EU as regards the Convention, having regard the accession of the most recent countries?
(PT) The Green Paper on climate change draws attention to the natural phenomena aggravated by climate change.
Climate change is expected to lead to a reduction in rainfall, higher temperatures and a higher incidence of heat waves and periods of drought, leading to increased desertification. Unlike other natural disasters, the impact of drought does not affect infrastructures but production and the environment, as well as the lives of local people.
One of the serious consequences of drought is the difficulty of supplying the population with drinking water. Studies show that droughts and floods kill more people than any other natural disaster. Moreover, 8 million people die each year from diseases linked to the consumption of unsafe water, for example because of dysentery, cholera and typhoid fever.
Shortage of drinking water causes 80% of illnesses and deaths in developing countries. More than 4 500 children die each day of diseases caused by lack of water. It was not by chance that the Informal Meeting of Environment Ministers, held in Lisbon a few days ago, was devoted to the problems of water shortage and drought, which is, moreover, one of the major concerns and priorities of the Portuguese Presidency's Programme for the environment, as the Secretary of State already mentioned. It is hoped that the Conference of the Parties will take the appropriate decisions for combating drought and desertification and that the European Institutions will also make their contribution.
In conclusion, I should like to recapitulate the proposals which I put forward in the report on natural disasters, in particular those adopted by the European Parliament: the establishment of a European observatory on drought and desertification in order to gather information and ensure a more effective response; that preventive measures be implemented in the area of drought risk management, including strategies to minimise the resulting impacts, and incorporated into river basin management strategies.
(EL) Mr President, it is one of life's little ironies that this discussion should take place after the summer's tragic events in southern Europe. These disasters will unfortunately play a major part in changing the landscape and creating future environmental problems.
Desertification is not a modern problem; it has been with us for decades. In the past, the gradual deterioration of fertile soil has been a complex process. It has multiple causes and proceeds at varying rates according to climatic differences.
For example, desertification may intensify an existing general climatic tendency towards greater dryness, or it may initially arise from a change in the local climate. It is important to stress that the presence of a nearby desert has no bearing on desertification. Unfortunately, an area undergoing desertification only comes to the public's attention once the process is well under way.
There is often very little information available to indicate the previous state of the ecosystem or the degree of degradation. We therefore need to be particularly careful about what is to be done with the burnt land in southern Europe: in the near future there is a danger of climate change, which could well cause desertification in the stricken regions.
Scientists also happen to be investigating whether desertification is a permanent factor in the process of global change, and how and when desertification can be stopped or reversed. This will be one of the topics for discussion at the United Nations International Conference.
More efficient use of existing water resources and control of salinisation are effective tools for areas of dry soil. There are also ways of using surface water resources such as rainwater.
In addition to science, politics can be considered as a useful tool for combating desertification. If we are to halt and reverse the degradation of dry and semi-barren soil, we must understand how and why the rate of climate change, population growth and food production affect these environments.
The most effective intervention arises only from the prudent use of the best information. As a conclusion to this discussion, a resolution on the European Union's aims has been submitted to the United Nations Conference.
Let me emphasise two points which I consider to be very important. First, it is finally time for the EU to fork out, if it wishes to call itself the 'European Union'; it must assign legally binding funding to actions to combat desertification. Second, the EU should not rob Peter to pay Paul: it cannot present itself as protector of the environment having failed to promote mandatory general regulations prohibiting the import into the EU of illegal timber that has not been sustainably felled.
Indeed, desertification concerns not only the European Union, but the whole planet. If, then, the EU wishes to make its presence felt, it must take appropriate steps, and not go to Madrid merely as an observer.
President-in-Office of the Council. - (PT) I seem to have detected in this debate a certain sadness, a certain consternation and perhaps a little scepticism on the part of some Members as to what we can do from now on to combat drought and desertification, having regard to what we have done to date in this field.
However, I think that the conditioning factors and the context have changed significantly since 1994, particularly in more recent times. I think that the growing awareness among governments, politicians in general, civil society and public opinion of issues concerning climate change, the environmental challenges facing us and, in particular, combating desertification, climate change and water shortages, will help us to press ahead, with confidence, optimism, and a renewed impetus in combating the serious environmental problems that we shall increasingly have to face.
We also have reasons for some confidence and optimism when we see the Council of the European Union taking on important commitments, I would even say extremely important commitments, and taking the lead internationally in announcing measures for combating climate change and proposing that they become standards, goals to be achieved by the entire international community.
Portugal, in its Presidency of the European Union, will naturally have an important role to play here too, since we shall be leading the European Union at the Bali Conference which, as you know, will be preparing the decisions that we shall need to take in that area post-Kyoto 2012.
We think that the Madrid Conference of the Parties to the Convention to Combat Desertification could in fact provide an opportunity for renewing and updating the commitments made in 1994. We hope so. We have three or four priorities that we think it would be useful to achieve.
First, it is our opinion that the Parties to the Convention should improve their internal coordination as regards combating desertification, by taking a more integrated approach to this issue as a whole. As the honourable Member mentioned, ministers for the various sectors often adopt domestic measures without previously agreeing on the objectives to be attained, so that decision-making is rather ad hoc and random. At national level, therefore, coordination between the various departments holding responsibilities in this area needs in fact to be more effective and more efficient.
It was mentioned in this House, and I also said it myself in my first speech, that it is very important for civil society to feel more involved in implementing the measures needed to combat desertification. Many of the problems are specific and localised, having a profound effect on the local population, and it is important in this combat that there should be a sense of 'ownership' or taking on board of the policies necessary to combat desertification.
We must also enhance the institutional mechanisms for implementing the Convention. We also think it is important, at regional and international level, to step up such cooperation as well as cooperation to combat desertification. The Parties to the Convention frequently tend to view their own problems from an exclusively national point of view. This is one area where it seems to us, by the very nature of the problems involved, that regional and international cooperation are particularly appropriate.
To conclude, the question of the budget was mentioned here - budgetary appropriations. It is an important point; naturally we must also allocate sufficient financial resources to enable these mechanisms to meet needs.
The establishment of a European observatory on drought was mentioned. That was in fact one of the points discussed and debated at the informal meeting of Environment Ministers in Portugal and one could conclude from that debate that they regard the establishment of a European observatory on drought as an important measure both to draw attention to drought-related problems as well as to build the model required for the measures which must be, or could be, implemented in order to combat drought. This is therefore, as I said, a measure that the Environment Ministers view with interest and enthusiasm.
Let us hope, then, that the Madrid Conference will produce results that come up to our expectations.
Ladies and gentlemen, it has been a very interesting debate, in which I would like to point out that five women and three men spoke. I think that this is very important and that it shows that our female Members are particularly sensitive regarding such a fundamental issue.
To conclude the debate, I have received seven motions for resolutions pursuant to Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was suspended at 5.15 p.m. pending Question Time and resumed at 5.30 p.m.)